      Case 6:18-cv-01846-MC          Document 2      Filed 10/18/18 Page 1 of 2
                                                     FILED 18 OCT •1815:54 USDC·ORE




                                In US District Court of Oregon


 Todd Giffen,                                   Case no.
 Plaintiff,
                                                Motion for leave to proceed informa pauperis
 V

 Multnomah County Circuit Court,
 Jeremy Wolff,
 Mark A Peterson,
 Jon J. Ghastin,
 Stephen K. Bushong,
 Judith H. Matarazzo,
 Barbara Marcille,
 Oregon Court of Appeals,
 Oregon Supreme Court,
 Lane co·unty Circuit Court,
 Marion County Circuit Court,
 US District Court of Oregon,
 US District Court of New York,
 US District Court of California,
 US District Court of District of Columbia,
 US District 9 Court of Appeals
 United States Supreme Court,
 Social Security Administration,
 Bronx Supreme Court,
 Westchester Supreme and County Court,
 Mental Hygiene Legal Service,
 New York City Human Resources
 Administration,
 New York City Office of Temporary
 Disability Assistance,
 New York City Comptroller,
 Federal .Public Defenders in Eugene
 Oregon and Portland Oregon,
 Fresno Federal Public Defenders



I am fully indigent unable to pay filing fees or court costs. I live on SSI disability of $725
a month, and have over $20,000 legal bills and medical bills incurred from fighting for
my life in Project Star Gate, therefore no money to pay the court costs. Please waive all
      Case 6:18-cv-01846-MC      Document 2    Filed 10/18/18   Page 2 of 2




fees, and appoint counsel as a reasonable accommodation under Rehab Act section

so\o;1/p(15

{di!~
405 W Centennial BLVD
Springfield, OR 97477
5039675202
https://www.trumpsweapon.com/
case@oregonstatehospital.net
